Citation Nr: 9905756	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  97-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
medical expenses incurred during hospitalization at he 
Penrose--St. Francis Hospital in Colorado Springs, Colorado, 
from July 1, 1996, to July 6, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had over 26 years of active service at the time 
of his retirement from the Air Force in March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 1996 action of the Department of 
Veterans Affairs (VA) Medical Center in Denver, Colorado, 
which denied entitlement to reimbursement or payment of the 
cost of unauthorized medical expenses incurred during 
hospitalization at the Penrose-St. Francis Hospital in 
Colorado Springs, Colorado, from July 1, 1996, to July 6, 
1996.


FINDINGS OF FACT

1.  Service connection is in effect for multiple 
disabilities, including incomplete atrioventricular block 
with left ventricular hypertrophy, hypertension, 
atherosclerotic heart disease, and cerebral vascular 
accident.  A combined 100 percent rating has been in effect 
since July 1, 1996.

2.  The veteran received unauthorized services while 
hospitalized at the Penrose-St. Francis Hospital in Colorado 
Springs, Colorado, from July 1, 1996, to July 6, 1996.

3.  The veteran was transferred to the Penrose-St. Francis 
Hospital from the Air Force Academy Hospital in July 1996 
because he required urgent cardiac catheterization.

4.  VA facilities were not feasibly available, and an attempt 
to use them beforehand or obtain prior VA authorization would 
not have been reasonable.



CONCLUSION OF LAW

The criteria for payment of unauthorized emergency medical 
expenses, incurred from July 1, 1996, to July 6, 1996, at the 
Penrose-St. Francis Hospital in Colorado Springs, Colorado, 
have been met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (1998) (formerly codified at 38 C.F.R. § 17.80(a)(b) 
and (c)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While more 
information regarding the hospitalization in question would 
have been helpful, the Board believes that sufficient 
relevant facts have been properly developed that the duty to 
assist the veteran has therefore been met.  38 U.S.C.A. 
§ 5107.

A review of the evidence of record discloses that in a 
communication dated July 2, 1996, a service department 
physician at the Internal Medicine Clinic of the U.S. Air 
Force Academy Hospital in Colorado Springs, Colorado, was 
informed by Sunal Nath, M.D., that a copy of the cardiac 
catheterization/angioplasty summary regarding the veteran was 
enclosed.  It was indicated that the veteran had multivessel 
coronary disease, although involvement of the left anterior 
descending and circumflex was judged to be moderate and the 
main left anterior descending at the main circumflex marginal 
branches contained only marginally significant disease in the 
range of 50 to 60 percent narrowing.  Of importance, a total 
right coronary occlusion was appreciated and the treating 
physician, Dr. Nath, believed this was the cause of the 
veteran's recent symptoms as a contraction defect of the 
inferior wall was present and no other contraction 
abnormalities were noted by left ventricular angiography.  
The initial total occlusion was crossed only to reveal that 
additional high-grade obstruction was present in the proximal 
and midportion of the vessel.  It was the physician's 
judgment there were about three areas of high-grade critical 
obstruction, each of which was dilated successfully.  There 
was good flow in the right coronary system in antegrade 
fashion as the selected still frames from the angiography 
indicated.  The veteran was to be treated with IV and then 
oral anticoagulation.  It was the physician's feeling that a 
course of graduated ambulation over several days would be 
appropriate for the veteran.

Of record is a notation dated September 24, 1996, indicating 
that the hospitalization from July 1, 1996, to July 6, 1996, 
had been disapproved because "VA available."

Of record is a November 1996 medical record from a service 
department physician at the Internal Medicine Clinic of the 
10th Medical Group at the United States Air Force Academy, 
Colorado.  Notation was made that the veteran had been 
transferred from internal medicine to cardiology with 
coronary artery disease, unstable angina, and myocardial 
infarction.  It was stated the veteran's transfer was 
"urgent, pt could not be transferred to Denver as condition 
was critical."  It was asked that the veteran be evaluated 
and treated.

Also of record is a January 1997 communication from a service 
department cardiologist to the effect that the veteran was a 
patient at the Air Force Academy Hospital in July 1996.  
Reportedly, the veteran presented to the hospital with chest 
pain and electrocardiogram changes consistent with inferior 
ischemia.  His cardiac enzymes were positive for myocardial 
infarction.  He was immediately treated with intravenous 
Nitroglycerin and oxygen by the internal medicine physician 
on call.  His enzymes continued to rise and his chest pain 
did not resolve.  Accordingly, he required urgent cardiac 
catheterization at the Penrose Hospital in Colorado Springs.  
The cardiologist stated "it would have been extremely 
imprudent if the patient had been transferred to the Denver 
VA Hospital, which is a much longer trip."  He added that the 
Denver VA facility "does not always have capability for 
cardiac catheterization on an urgent basis in the middle of 
the night.  I am well aware of what the capabilities of the 
heart cath lab are at the Denver VA Hospital, as I trained 
there during my cardiology fellowship."  The cardiologist 
stated that he agreed with the veteran that VA facilities 
were not feasible for use in the treatment of his myocardial 
infarction.

In March 1997, the claims folder was reviewed and the initial 
decision that VA facilities were available was upheld.  A VA 
staff physician disagreed with the January 1997 opinion of 
the service department cardiologist.  It was indicated "Pt. 
should have been transferred to Denver VA; per notes from 
Penrose, pt. was stable at the time of transfer.  We would 
have accepted pt. had appropriate contact been made."

In order to be entitled to reimbursement or payment of 
unauthorized medical expenses incurred without prior 
authorization from VA, all of the following must be shown:  
(a) The treatment was either: (1) for an adjudicated service-
connected disability; or (2) for a non-service-connected 
disability associated with and held to be aggravating and 
adjudicated service-connected disability; or (3) for any 
disability of a veteran who has a total disability, permanent 
in nature, resulting for his service-connected disability; 
(b) that care and services not previously authorized or 
rendered in a medical emergency of such a nature that delay 
would have been hazardous to life or health and (c) that VA 
or other Federal facilities were not feasibly available and 
an attempt to use them beforehand or obtain prior VA 
authorization for services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120 (1998) (formerly codified at 38 C.F.R. 
§ 17.80).

Based on the available evidence of record, the principal 
determination in this case is whether VA or other Federal 
facilities were feasibly available and whether an attempt to 
use them beforehand or obtain prior VA authorization for the 
services rendered at the Penrose-St. Francis Hospital in July 
1996 would not have been reasonable, sound, wise, or 
practical, or treatment had been or would have been refused.

The evidence, as presented to the Board, is at least in 
relative equipoise for this matter, if not positively in the 
veteran's favor.  Of record is a very strongly stated medical 
opinion by a service department cardiologist who treated the 
veteran at the United States Air Force Academy Hospital and 
who opined that the veteran required urgent cardiac 
catheterization at the private facility.  The cardiologist 
opined that it would have been "extremely imprudent" if the 
veteran were to have been transferred to the Denver VA 
Hospital because this would have been a much longer trip.  
The cardiologist also noted that in his opinion the Denver VA 
medical facility did not always have capability for cardiac 
catheterization on emergent basis in the middle of the night.  
He indicated he had specific knowledge of this because he had 
interned there at one time.

The VA physician who expressed disagreement with the service 
department cardiologist in March 1997 indicated that his or 
her review of notes from the private facility reflected that 
the veteran was stable at the time of transfer and would have 
been accepted at the Denver VA medical facility had 
appropriate contact been made.  The VA physician did not 
specifically state that cardiac catheterization would have 
been available to the veteran at the time of his transfer, or 
clinically refute the fact that the veteran needed cardiac 
catheterization on an urgent basis.  As indicated in the body 
of this decision, the service department cardiologist 
provided an explanation as to his opinion in detail, while 
the VA provided a mostly general explanation as to the 
negative determination.  The VA physician did not 
specifically indicate what type of special arrangements could 
have been made to transfer the veteran, or when he should 
have been transferred, or what type of cardiac procedures 
could have been provided at the Denver VA Medical Center.

The facts that are available in this case lead the Board to 
determine that at the very least, the evidence of record is 
in relative equipoise with an equal amount of evidence, in 
this case medical opinions, positively in the veteran's 
favor, and an equal amount of evidence negatively against the 
claim.  When, after consideration of all evidence and 
material of record in the case, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving the matter 
shall be given to the claimant.  38 U.S.C.A. § 5107.  
Therefore, the benefit of the doubt in this case is resolved 
in the veteran's favor.

In conclusion, it is determined that due to the clinical 
severity and the distance of the VA medical facility in 
Denver, VA facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization would not have been reasonable.  It would have 
been unwise for the veteran to travel the distance required 
in his condition.  Accordingly, the criteria for 
reimbursement of unauthorized medical expenses incurred at 
the Penrose-St. Francis Hospital from July 1, 1996, to July 
6, 1996, are met.


ORDER

Entitlement to reimbursement of unauthorized private medical 
expenses, incurred from July 1, 1996, to July 6, 1996, at the 
Penrose-St. Francis Hospital, Colorado Springs, Colorado, is 
granted, subject to the regulations governing disbursement of 
monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 



- 7 -


